BARFIELD, Judge,
concurring:
The per curiam affirmance of this case does not reflect the extensive amount of time committed to the case by three judges of this court, much of which would have been eliminated by the trial judge including some basic findings of fact in his final judgment. This is a recurring problem which ultimately may be resolved only by requiring the trial judge to include findings of fact in the judgments.
I reiterate what was said in Owens v. Owens, 500 So.2d 170 (Fla. 1st DCA 1987):
We point out, however, that this court’s task of evaluating the final judgment of dissolution has been unnecessarily complicated by a final judgment that is vague and ambiguous. The trial judge could have made findings of fact, supported by the record, which would have strengthened the conclusions and resulting awards which are the subject of this appeal. Because our thorough examination of the record does not reveal that any of the awards constitute an abuse of discretion by the trial judge, we must AFFIRM the final judgment.